Case 2:13-cv-14695-MFL-LJM ECF No. 333 filed 07/20/20       PageID.12779     Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 OMAR RASHAD POUNCY,

             Petitioner,
                                                     Case No. 13-cv-14695
 v.                                                  Hon. Matthew F. Leitman

 CARMEN D. PALMER,

           Respondent.
 __________________________________________________________________/

         ORDER TO APPEAR FOR VIDEO STATUS CONFERENCE

       On July 17, 2020, Petitioner Omar Rashad Pouncy, through counsel David

 Moffitt, filed three motions: a motion for reconsideration of this Court’s order

 denying Pouncy’s motion for summary judgment on his public trial claim (ECF No.

 330), a motion to enforce judicial admissions (ECF No. 331), and a motion to be

 permitted to appear electronically at an upcoming hearing (ECF No. 332). IT IS

 HEREBY ORDERED THAT:

       1. Counsel for both parties appear for a video status conference on

          Wednesday, July 22 at 3:00 p.m. Mr. Moffitt shall personally attend and

          participate in the conference. Other counsel for Pouncy may attend, but

          are not required to do so. At least one of the attorneys for Respondent shall

          participate in the conference.




                                           1
Case 2:13-cv-14695-MFL-LJM ECF No. 333 filed 07/20/20     PageID.12780   Page 2 of 2




       2. The purpose of the conference is to discuss two of the motions filed on

          July 17, 2020: ECF 330 & 331.

       3. Counsel who attend the conference shall have immediately available to

          them the following documents from the record in this action:

             a. ECF No. 33 – motion for summary judgment;

             b. ECF No. 60 – motion for reconsideration of order denying summary

                judgment;

             c. ECF No. 57 – transcript of summary judgment motion hearing;

             d. ECF No. 274 – order striking supplemental brief;

             e. ECF No. 330 – motion for reconsideration;

             f. ECF No. – motion to enforce judicial admissions; and

             g. Any reply brief filed by Ropes & Gray on or about July 20, 2020.



                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
 Dated: July 20, 2020                 UNITED STATES DISTRICT JUDGE


        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on July 20, 2020, by electronic means and/or
 ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764



                                          2
